TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00008-CV


Rosa Laura Torres, Appellant

v.

Bruce Alan Phillips, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-FM-04-008337, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Rosa Laura Torres has filed Appellant's Motion to Dismiss, stating that she no longer
wishes to pursue this appeal and that its dismissal will not prevent any party seeking relief to which
it would otherwise be entitled.  See Tex. R. App. P. 42.1(a)(1).  We grant the motion and dismiss
this appeal.
 

  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed on Appellant's Motion
Filed:   November 13, 2009